Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.45 Page 1 of 15




Daniel M. Baczynski, Bar No. 15530
BACZYNSKI LAW, PLLC
12339 S. 800 E., Ste 101
Draper, UT 84020
(708) 715-2234
dan@bskilaw.com
Attorneys for Plaintiff


                          THIRD JUDICIAL DISTRICT COURT
                         SALT LAKE COUNTY, STATE OF UTAH


  JAMES REIFENBERGER,
                                                            COMPLAINT
          On behalf of Plaintiff and Class,                 JURY TRIAL DEMANDED

  vs.
                                                            Case No:
  AUTOVEST, LLC,
                                                            Judge:
          Defendant.



        Plaintiff James Reifenberger (Plaintiff or Reifenberger), by and through his attorneys of

record, makes a demand for a jury trial and complains of Defendant, Autovest, LLC. (Autovest),

as follows:

                                 JURISDICTION AND VENUE

   1. This Court has jurisdiction over all civil matters occurring in the State of Utah pursuant to

   Utah Code § 78A-5-102(1).

   2. Venue is proper pursuant to Utah Code § 78B-3-307 where the Defendant does not reside in

   the State.

   3. Defendant is subject to personal jurisdiction within the State of Utah because Autovest

   engaged in debt collection activities within the State of Utah.




                                                                                                      1
Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.46 Page 2 of 15




                                               PARTIES

   4. Plaintiff was at all times relevant a resident of the State of Utah.

   5. At all relevant times, Plaintiff was above the age of 18.

   6. Defendant Autovest is a Michigan Limited Liability Company located at PO Box 2247,

   Southfield MI, 48037.

   7. Defendant Autovest is “in the business of extending, purchasing, and collecting delinquent

   accounts”.

   8. Defendant Autovest engages in debt collection throughout the State of Utah.

   9. Autovest’s business is to acquire debts in default and then pursue collection of the debts,

       directly or indirectly, through instrumentalities of interstate commerce or the mails. Any

       debt of Plaintiff that Autovest alleges it acquired was in default when Autovest acquired it.

   10. Autovest is a “debt collector” as defined by the Fair Debt Collection Practices Act, 15

       U.S.C. § 1692a (6).

   11. None of the exceptions to the term “debt collector” under the FDCPA apply to Autovest.

                                    GENERAL ALLEGATIONS

   12. This case has to do with the prosecution of bogus debt collection actions by Defendant

       Autovest when it did not have the right to engage in the business of debt collection in the

       State of Utah. In furtherance of its debt collection business, Autovest improperly filed

       actions before courts in Utah to obtain judgments against the Plaintiff. Yet, under Utah

       law courts cannot assist those persons operating without a license to a recovery. In order

       to avoid this defense, Autovest misrepresented its licensure status to debtors. Through

       these misrepresentations, and by using the court system for its improper purposes,

       Autovest has violated the Utah Consumer Sales Practices Act (UCSPA), and has been



                                                                                                       2
Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.47 Page 3 of 15




      unjustly enriched and permitted to engage in the business of debt collection in Utah when

      it was not licensed to do so.

   13. By filing lawsuits in the State of Utah without first acquiring the necessary license for debt

      collection, Autovest engaged in “action that cannot be legally taken”, a deceptive or

      unconscionable act in violation of the UCSPA.

   14. By misrepresenting its licensure and bonding status and filing lawsuits in the State of Utah

      without first acquiring the necessary license for debt collection, Autovest engaged in a

      deceptive and unconscionable practice in violation of the Utah Consumer Sales Practices Act

      (UCSPA).

   15. The judgments improperly obtained by Autovest in Utah are void or unenforceable

      because Autovest lacked standing in Utah to collect those debts before it obtained the

      mandatory license required by Utah law. Without the mandatory license it was not

      legally entitled to payment on the notes and had suffered no protectable injury which was

      required for it to obtain the jurisdiction of the state courts. The failure to object to the

      lack of standing by the Plaintiff who either defaulted or consented to judgment does not

      impact this rule. Parties cannot confer subject matter jurisdiction by consent, waiver or

      estoppel.

   16. In a related matter before the U.S. District Court of Maryland involving an unlicensed

      debt collector, Hauk v. LVNV Funding, LLC, 749 F. Supp. 2d 358, 369 (D. Md. 2010),

      the Honorable Catherine C. Blake found that the Plaintiff in that action, who are not

      Class members, were permitted to pursue claims against LVNV under federal and state

      law “when it filed complaints in Maryland state court against…the putative class

      members [when]…LVNV had failed to become licensed as a “collection agency” by the



                                                                                                     3
Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.48 Page 4 of 15




       Maryland Commissioner of Financial Regulation prior to filing the lawsuits, as required

       by Maryland law, Md. Code Ann., Bus. Reg. § 7–301.”

   17. Plaintiff alleges that part of the injuries sustained by him as a result of the state court

       judgments obtained by Autovest against him included the assessment of a purported debt

       sum, interest, and costs (including attorney fees) against them. The damage arose from

       the existence of the judgments reflecting a judgment that was void and/or the

       enforcement of the judgments by garnishment, or payments collected through threat

       based on the judgments, which caused, actually and proximately, the injury for which the

       Plaintiff seek redress.

                                                 FACTS

           The Proliferation of Debt Collection Irregularities

   18. This case arises from a systematic, intentional, and predatory debt collection business

       of Autovest against vulnerable Utah consumers without the mandatory license required by

       the State of Utah.

   19. Autovest allegedly acquires consumer debts in default for pennies on the dollar and then

       engages in the business of debt collection including trying to collect the debt by filing lawsuits

       before Utah courts when it did not have the legal authority to engage in the business of debt

       collection in the State of Utah. Autovest operates without a license thus (i) skirting the

       requirements easily complied with by other similarly situated companies engaged in the

       business of debt collection in Utah, which provided Autovest an improper advantage over

       those who followed the law and (ii) avoiding the mandatory protections intended for

       Utah consumers by the legislature and regulatory authority.

   20. The non-partisan Government Accounting Office (GAO) recently summarized public



                                                                                                            4
Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.49 Page 5 of 15




       enforcement of this kind of scheme as follows:

       our analysis of information provided by the National Association of Attorneys General
       found at least 60 enforcement actions were taken by state attorneys general against debt
       collection companies from January 2006 through May 2009, of which 28 involved or may
       have involved the collection of credit card debt. These actions alleged a variety of illegal
       debt collection practices, such as deducting money from consumers’ bank accounts
       without authorization, operating in states without proper licenses, and refusing or failing
       to provide consumers with proof of their debts. Generally, state attorneys general either
       negotiated a settlement with the debt collection company or brought a court action against the
       company. Settlements included penalties such as refunds to consumers, cancellation of
       consumers’ debts, civil penalties, and injunctive relief aimed at preventing future collection
       violations.
GAO Report, Fair Debt Collection Practices Act Could Better Reflect the Evolving Debt
Collection Marketplace and Use of Technology, September 2009 (available at
http://www.gao.gov/new.items/d09748.pdf) at Pages 38-39 (emphasis added).

   21. Autovest was a “collection agency, collection bureau, or collection office” as defined by

       Title 12 Collection Agencies. Autovest directly participated in collection efforts by

       filing lawsuits, providing documents relating to the lawsuits and otherwise acting through

       its authorized agents to collect consumer debts.

           Utah's Licensing Requirements for a Debt Collector License

   22. Utah Code Ann. 12-1-1 provides:

       No person shall conduct a collection agency, collection bureau, or collection office in this
       state, or engage in this state in the business of soliciting the right to collect or receive
       payment for another of any account, bill, or other indebtedness, or advertise for or solicit
       in print the right to collect or receive payment for another of any account, bill, or other
       indebtedness, unless at the time of conducting the collection agency, collection bureau,
       collection office, or collection business, or of advertising or soliciting, that person or the
       person for whom he may be acting as agent, is registered with the Division of
       Corporations and Commercial Code and has on file a good and sufficient bond as
       hereinafter specified.

(Emphasis added)

   23. Utah Code Ann. §§ 12-1-1 and 12-1-2 “are designed to protect consumers and are important

       enough that violating them is a class A misdemeanor”. Garner v. Asset Mgmt. Assocs., Inc.,

       No. 2:10-cv-00965 CW, 2011 U.S. Dist. LEXIS 145981, at *3 (D. Utah Dec. 20, 2011).

                                                                                                   5
Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.50 Page 6 of 15




   24. The term “collection office” encompasses “businesses that collect on debts for others or for

      themselves (or both)”. Lawrence v. First Financial Investment Fund V, LLC. No. 2:19-CV-

      174-RJS-CMR, 2020 WL 1065860 (D. Utah Mar. 5, 2020) at 12.

   25. However, Autovest does not have the mandatory license required by Utah law and yet

      continued its business of collecting debts acquired in default and filed collection lawsuits

      in Utah courts without standing to do so.

   26. According to public records, Autovest engaged directly in collection activities in more

      than 100 occurrences, including the action against Plaintiff, in the State of Utah during

      the last four years by taking actions, in the form of collection lawsuits, to collect debts

      from Utah consumers. In these lawsuits, Autovest actively and directly participates by

      acting as the named party in the litigation and providing purported affidavits and other

      papers in support of the complaint to the state courts.

          Facts Related to Plaintiff Reifenberger

   27. Without the legal right or Collection Agency license to do so, on June 6th, 2018, Autovest

      continued its business of collecting debts when it filed a consumer debt collection action

      against Plaintiff styled as Autovest LLC v. Reifenberger, James, Case No. 189909172

      (“Action”).

   28. At the time of filing of the Action, Autovest did not have a license as a Collection

      Agency as required under Utah law.

   29. In its complaint, Autovest misrepresented that “[Autovest] has the same right to collect

      the account that was originally held by GFC Lending, LLC” and “[Autovest] is not

      required to register to do business with the State of Utah”.

   30. Autovest’s counsel, Constantino Law Office, P.C., also sent Plaintiff a communication



                                                                                                      6
Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.51 Page 7 of 15




      threatening “a negative credit report reflecting on your credit record may be submitted to

      a credit reporting agency as a result of the above-described unpaid collection account”.

   31. However, Autovest could not submit a credit report reflecting on a Utah consumer’s

      credit because under Utah Code 12-1-9, “Information about the credit rating or credit

      worthiness of a consumer supplied to a consumer reporting agency by a collection agency

      as defined under the Fair Debt Collection Practices Act, 15 U.S.C. Sec. 1692 et seq., that

      does not have a bond on file with the Division of Corporations and Commercial Code as

      required under this chapter, is void on its face”.

   32. In the Action the District Court of Utah did not determine if it in fact had jurisdiction

      over the parties or whether Autovest had any right to file the debt collection action.

   33. Reifenberger relied on Autovest’s allegations and actions as representations that Autovest

      was fully licensed and authorized to engage in debt collection within the State of Utah.

   34. Reifenberger did not respond and Autovest moved for a default judgment.

   35. Autovest obtained a default judgment for $20150.47 on June 29th, 2018.

   36. Autovest moved for and was granted a writ of continuing garnishment against

      Reifenberger.

   37. Autovest served the notice of garnishment on Reifenberger’s employer Intercontinental

      Hotels Group Resources, Inc. on or about September 9th, 2018.

   38. Autovest served the notice of garnishment on Reifenberger’s employer One Eleven

      Transportation LCC on or about February 11th, 2019.

   39. Autovest is attempting to garnish Reifenberger’s wages in an attempt to satisfy the

      judgment.




                                                                                                   7
Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.52 Page 8 of 15




   40. Reifenberger has suffered emotional distress as a result of the litigation pursued by

      Defendant.

   41. Defendant’s litigation has caused Reifenberger anxiety and distress that has resulted in

      physical manifestations.

                                FIRST CLAIM FOR RELIEF
                      Violation of the Utah Consumer Sales Practice Act
                                  Individual and Class Claim

   42. Plaintiff incorporate the foregoing allegations.

   43. The Utah Consumer Sales Practices Act is to be construed liberally to protect consumers

      from suppliers who commit deceptive and unconscionable sales practices and to protect

      suppliers who in good faith comply with the provisions of this act. UTA § 13-11-2(2) and

      (6).

   44. Utah’s licensure statute (Title 12) is designed to police debt collectors and protect the

      public. The statute specifically precludes a person from operating a collection agency,

      bureau, or office without a license. Those that have been issued a license have their

      registration records open to inspection by the public.

   45. Title 12 prohibits unlicensed debt collectors from taking assignments of debts, prohibits

      the assignment of time barred debts to all debt collectors, and requires debt collectors to

      pursue legal processes through hired counsel.

   46. Under Title 12, an unlicensed debt collector is precluded from providing credit information

      to consumer reporting agencies, and all credit information provided by unlicensed debt

      collectors is considered void.

   47. Title 12 further governs “collection fees” and precludes unlicensed debt collectors from

      requesting “collection fees”.



                                                                                                  8
Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.53 Page 9 of 15




   48. Title 12 further requires the collection agency to post a bond which will be forfeited to

      persons injured.

   49. Title 12 further voids any credit information furnished to a CRA by an unlicensed debt

      collector.

   50. In Utah, “a court will [not] assist one who fails to secure a required license to recover

      money” where the licensure statute “expressly prohibits the business or declares void acts

      done or contracts made therein”. Mosley v. Johnson, 22 Utah 2d 348, 351 - 353, 453 P.2d

      149, 151 (Sup.Ct. 1969).

   51. Autovest did not disclose that it did not have the requisite license when it filed suit against

      Utah consumers in an attempt to collect on purchased debts and actively misrepresented its

      ability to enforce its right to collect the debt.

   52. Autovest’s omissions and misrepresentations to consumers and the courts allowed

      Autovest to pursue debts in violation of Utah law.

   53. Under Amin Code R152-11-5(B)(5), is a per se deceptive act for a supplier under the

      UCSPA to misrepresent its licensure and bonding status.

   54. Autovest’s conduct in filing a debt collection lawsuit, affirmative representations in its

      filings regarding Autovest’s right to recovery, and material omissions regarding its

      unlicensed status, together constitute a misrepresentation of its licensure and bonding

      status.

   55. By filing a debt collection lawsuit without a license, Autovest further engaged in illegal

      conduct in an attempt to collect a debt, both a deceptive and unconscionable practice.

   56. Autovest also sent communications threatening “a negative credit report reflecting on your

      credit record may be submitted to a credit reporting agency as a result of the above-



                                                                                                    9
Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.54 Page 10 of 15




       described unpaid collection account” – a threat to take an action which cannot legally be

       taken.

    57. Autovest also received an unfair advantage over local debt collectors who follow the law

       and go to the cost and expense of attaining compliance with Utah's laws.

    58. Autovest purposefully engaged in these activities knowingly and intentionally to harm

       consumers and gain an advantage over its competitors.

    59. Autovest is aware of Utah Code Ann 12-1-1 and simply refuses to register in the State of

       Utah.

    60. Plaintiff seek a declaration on behalf of the Plaintiff class members, that since Autovest

       was acting unlawfully as an unlicensed collection agency, Autovest did not have legal

       standing to obtain any judgment in Utah Courts against Plaintiff's Class Members and those

       judgments should be declared (i) unenforceable and (ii) Autovest should not be entitled to

       collect any sums on those judgments or debts related to the Plaintiff Class members.

    61. Autovest should be ordered to disgorge all sums collected from Plaintiff Class members

       while it acted illegally as a collection agency without a license.

    62. Autovest should be enjoined from attempting to collect any judgment amounts entered

       improperly against the Plaintiff Class Members in its favor, while it acted illegally as a

       collection agency without a license.

    63. Alternatively a declaration that Autovest is not entitled to the assistance of any Utah court

       to enforce the principal amount due under any judgment Autovest obtained improperly.

    64. Plaintiff Class Members are also entitled to statutory damages of $2,000 under the Utah

       Consumer Sales Practice Act for the harm caused by Autovest's unlawful attempts to

       collect on a debt.



                                                                                                    10
Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.55 Page 11 of 15




                                SECOND CLAIM FOR RELIEF

                     (Individual and Class Claim for Unjust Enrichment)

    65. Named Plaintiff incorporate the foregoing allegations.

    66. Defendant Autovest was not entitled to receive any benefit or payments from Named

       Plaintiff and Plaintiff Class Members because it obtained those judgments through

       deceptive and unconscionable means. Autovest also did not have the legal right or legal

       standing to initiate collection lawsuits.

    67. Autovest has known or should have known that it was required to have a license to act as

       a collection agency in the State of Utah and it failed to obtain a license to act as collection

       agency before demanding payment and seeking judgment against the Named Plaintiff and

       Plaintiff Class Members.

    68. Due to its knowledge, as described above, Autovest had an appreciation that it was not

       entitled to receive the benefits it was collecting from Plaintiff and Plaintiff’s Class

       members.

    69. The acceptance and retention by Autovest of any sums received from Plaintiff and

       Plaintiff’s Class Members under such circumstances is inequitable since Autovest did not

       have the legal right to even collect such payments in the first instance in the manner it

       sought to collect them—this conclusion is just and proper even though Autovest might

       have otherwise collected the alleged debts legally by obtaining a license.

    70. Autovest is not entitled to any equitable relief in the form of set off or recoupment since it

       comes before the Court with unclean hands having engaged in illegal activities in the State

       of Utah.

    71. Alternatively any set off or recoupment is and should be limited to the amounts actually


                                                                                                   11
Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.56 Page 12 of 15




       paid by Autovest for any claims against the Plaintiff’s Class Members since to allow more

       is not equitable since it would represent a windfall to Autovest.

                                 THIRD CLAIM FOR RELIEF

       (Individual and Class Claim for Declaratory Judgment and Injunctive Relief)

    72. Plaintiff incorporates the foregoing allegations.

    73. Plaintiff seek a declaration on behalf of the Plaintiff Class Members that Autovest cannot

       operate in the State of Utah as a debt collector without first registering under Utah Code

       Ann 12-1-1.

    74. Plaintiff further seek a declaration on behalf of the Plaintiff Class Members, that since

       Autovest was acting unlawfully as an unlicensed collection agency, Duke did not have

       legal standing to obtain any judgment in Utah Courts against Plaintiff's Class Members and

       those judgments should be declared (i) unenforceable and (ii) Duke should not be entitled

       to collect any sums on those judgments or debts related to the Plaintiff Class Members.

    75. Duke should be ordered to disgorge all sums collected o from Plaintiff Class Members that

       Autovest obtained while it acted illegally as a collection agency without a license.

    76. Autovest should be enjoined from attempting to collect any judgment amounts entered

       improperly against the Plaintiff Class Members in its favor, while it acted illegally as a

       collection agency without a license.

    77. Alternatively, a declaration that the Duke is not entitled to the assistance of any Utah court

       to enforce the principal amount due under any judgment Duke obtained improperly.

                                     CLASS ALLEGATIONS

    78. Plaintiff bring these claims on behalf of three classes pursuant to Rule of Civil Procedure

       23(a) and 23(b)(3).


                                                                                                      12
Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.57 Page 13 of 15




    79. The “Lawsuit Class” consists of (a) all individuals in Utah (b) against whom Autovest (c)

       filed a lawsuit seeking to collect a debt (d) which litigation was commenced between July

       12, 2016 (the (4) year period immediately preceding the filing of this complaint) to the

       present.

    80. The “Letter Class” consists of (a) all individuals in Utah (b) who received a letter from

       Autovest or its agent (c) containing language identical or substantially similar to “a negative

       credit report reflecting on your credit record may be submitted to a credit reporting agency

       as a result of the above-described unpaid collection account” (d) where the letter is dated

       between July 12, 2016 (the (4) year period immediately preceding the filing of this

       complaint) to the present.

    81. The “Equitable Relief Class” consists of (a) all individuals in Utah (b) against whom

       Autovest sent letters or filed lawsuits (c) in an attempt to collect a debt (d) where the letter is

       dated or the lawsuit was filed between July 12, 2016 (the (4) year period immediately

       preceding the filing of this complaint) to the present; and (e) where Autovest either received

       money from the individual or obtained a judgment.

    82. On information and belief, the classes are so numerous that joinder of all members in not

       practicable. The information relating to the precise number of persons who fall within the

       respective classes is within the control of Autovest.

    83. There are questions of law and fact common to the members of each class, which common

       questions predominate over any questions relating to individual class members. The

       predominant common questions are (a) whether Defendant could lawfully pursue collection

       in Utah without the necessary collection license; (b) whether pursuing debt collection in an

       effort to collect a debt without the necessary collection license constitutes a violation of the



                                                                                                       13
Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.58 Page 14 of 15




        UCSPA; (c) whether filing debt collection lawsuits without a license constitutes a deceptive

        or unconscionable act; (d) whether threatening to file “a negative credit report reflecting on

        your credit record” without a license constitutes a deceptive or unconscionable act; and (e)

        whether such practices resulted in unjust enrichment to Defendant.

    84. Plaintiff’s claims are typical of the claims of the respective class members. All are based on

        the same factual and legal theories.

    85. Plaintiff will fairly and adequately represent the members of each class and has retained

        counsel experienced in consumer class actions and UCSPA litigation.

    86. A declaration of law and injunctive relief is appropriate for the members of the Utah Class.

    87. A class action is superior for the fair and efficient adjudication of the claims of the three

        classes, in that:

            a. Individual actions are not economically feasible;

            b. Members of the class are likely to be unaware of their rights;

            c. Utah’s legislature intended class actions to be an enforcement mechanism under the

                UCSPA.

        WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class

 members and against Defendant Autovest for:

        (1) Certify the three enumerated Classes and appoint Plaintiff as the class representative and

            his counsel as class counsel;

        (2) Award the Lawsuit and Letter Class statutory damages and actual damages consisting of

            any amount collected by the Autovest;

        (3) Grant the three Classes damages, declaratory, and injunctive relief against Autovest to

            stop Autovest from harming consumers and providing them with an unfair advantage



                                                                                                        14
Case 2:20-cv-00571-DAK-JCB Document 7-1 Filed 08/10/20 PageID.59 Page 15 of 15




          over its competitors by engaging in collection efforts without a license; including a

          preliminary and permanent injunction;

       (4) Award Plaintiff his actual or statutory damages in an amount to be determined at trial;

       (5) Attorney’s fees, litigation expenses, and cost of suit under; and

       (6) Such other and further relief as the Court deems proper.

                      DATED: July 12th, 2020.

                                                      BACZYNSKI LAW, PLLC

                                                      /s/    Daniel Baczynski
                                                      Attorneys for Plaintiff




                                                                                                     15
